Exhibit 10.3


SECOND AMENDMENT
OF
HANESBRANDS INC. OMNIBUS INCENTIVE PLAN


(As Amended and Restated)
WHEREAS, Hanesbrands Inc. (the “Company”) maintains the Hanesbrands Inc. Omnibus
Incentive Plan (As Amended and Restated) (the “Plan”); and
WHEREAS, the Plan has been previously amended, and further amendment of the Plan
is now considered desirable;
NOW, THEREFORE, by virtue of the power granted to the Company by section 20 of
the Plan and the authority delegated to the Compensation Committee of the board
of directors of the Company (the “Committee”) by resolutions of the board of
directors of the Company, the Plan be and it hereby is amended, effective as of
December 11, 2018, in the following particulars:
1.By substituting the following for the fifth sentence of section 7 of the Plan:
“Stock Options shall be exercisable at such time and subject to such terms and
conditions as the Committee shall determine; provided, however, that no Stock
Option shall be exercisable later than the tenth anniversary of its grant, and
provided further, that Awards of Stock Options granted on or after December 1,
2018 shall not become 100% exercisable in less than three years following the
date they are granted, with vesting no faster than on a pro rata basis over the
vesting period (and no faster than annually for Awards granted on and after
December 1, 2018), except that the foregoing limitations shall not apply to (i)
Awards covering up to 5% of the shares of Stock reserved for issuance under the
Plan pursuant to section 5, as determined as of November 3, 2018; (ii)
substitute Awards for grants made under a plan of an acquired business entity;
and (iii) special exercise provisions in limited cases of an intervening event
related to death, disability, retirement, or a Change in Control.”
2.    By substituting the following for the fifth sentence of section 8 of the
Plan:
“An SAR may be exercised upon such terms and conditions and for the term the
Committee in its sole discretion determines; provided, however, that the term
shall not exceed the Stock Option term in the case of a substitute SAR or ten
years in the case of any other SAR, and the terms and conditions applicable to a
substitute SAR shall be substantially the same as those applicable to the Stock
Option which it replaces, and provided, further that Awards of SARs granted on
or after December 1, 2018 shall not become 100% exercisable in less than three
years following the date they are granted, with vesting no faster than on a pro
rata basis over the vesting period (and no faster than annually for Awards
granted on and after December 1, 2018), except that the foregoing limitation
shall not apply to (i) Awards covering up to 5% of the shares of Stock reserved
for issuance under the Plan pursuant to section 5, as determined as of November
3, 2018; (ii) substitute Awards for grants made under a plan of an acquired
business entity; and (ii) special


1    

--------------------------------------------------------------------------------




exercise provisions in limited cases of an intervening event related to death,
disability, retirement, or a Change in Control.”
3.    By substituting the following for the third sentence of section 9 of the
Plan:
“Restricted Stock and RSU Awards that are subject to the attainment of
Performance Criteria granted on or after December 1, 2018 shall be subject to a
performance period of at least one year, and restrictions on time-based
Restricted Stock and RSU Awards granted on or after December 1, 2018 shall not
expire relative to 100% of any Award in less than three years following the date
the Award is granted (although restrictions may lapse no faster than on a pro
rata basis over the vesting period and no faster than annually for time-based
Restricted Stock and RSU Awards granted on and after December 1, 2018), except
that the foregoing limitations shall not apply to (i) Awards covering up to 5%
of the shares of Stock reserved for issuance under the Plan pursuant to section
5, as determined as of November 3, 2018; (ii) substitute Awards for grants made
under a plan of an acquired business entity; and (ii) special vesting provisions
in limited cases of an intervening event related to death, disability,
retirement, or a Change in Control.”
***


2    